McCurdy, J.
Laws in relation to the settlement of inhabitants are everywhere local regulations, and the liability of. towns and others for their support depends upon the requirements of particular statutes. Generally it is of little consequence, as between the parties liable, what the rules of settlement may be, if they are equal and uniform in their operation and easily understood.
*272There were certain early decisions of the superior court of this state to the effect that a person who had a legal settlement here lost it upon gaining one in another state, and that upon his return the town from which he went and in which he had been settled was discharged from its obligation for Iris support. The last of these decisions was in the case of Glastenbury v. Hebron, at the Hartford superior court in February 1820. This principle was different from that adopted in other states, (Townsend v. Billerica, 10 Mass., 411; Canton v. Bentley, 11 id., 441,) and was not acceptable to the legal profession or the public. And in the revised statutes of 1821 we find the following section added to the pauper law. “When any person having a legal settlement in any town in this state shall remove out of the same and gain a legal settlement in another state, and shall afterwards return to this state and become poor and unable to support himself, the town where he had his last settlement shall be chargeable with his sup-, port.” Revision of 1821, p. 871, sec. 7 ; Revision of 1866, p. 622, sec. 26. The question now is, what is the extent of the change intended to be made by this enactment.
The defendants insist that its effect is not to renew the pauper’s settlement, but only to subject the town where he formerly belonged to his individual support without his becoming a legal inhabitant. We do not so understand it. In a place where a man has a right to live and be maintained and die and be buried, there he may well be said to be settled.
It is provided in our law, (Revision of 1866, p. 619, sec. 9,) that an inhabitant' of another state having come into this state without having gained a settlement here, may be sent back to the state from whence he came, and after having been warned to depart may be punished for remaining. Now whatever may be said of this law in other instances, certainly in its application to a citizen of this state who has returned to his old home, it is inhuman, impracticable, and in many cases impossible. He may have come back from California. The added section to which we have referred allows him to remain and be supported at his former place of settlement. But what is to be done with his wife and children ? It would be *273still more harsh that. they should he removed, or separated from him aud treated as paupers of the state. The policy of our law, in the interest of a Christian civilization, is to respect the domestic hearth, and to prevent as far as possible a compulsory scattering of households.
The terms “chargeable with support” are constantly used iu the acts incorporating towns, and have uniformly been considered as importing a settlement of the person to be supported. This we believe is the first time they have been claimed to confer upon him a mere privilege without affecting his status. When the 7th section of the statute was enacted in 1792, the expression “the town that may be liable for his or their support,” could have had no other meaning than as equivalent to the words “the place of his legal settlement.” Iri the case of Colchester v. East Lyme, 18 Conn., 480, a person had resided in the district which, when incorporated, became the town of East Lyme, but was not settled there. He removed from the place just before the incorporation, and by the condition's of the charter, on his becoming a pauper, he was made “chargeable for his support” to that town. It was held that his settlement was there, and he communicated it to his family.
The case of Middletown v. Lyme, 5 Conn., 95, certainly sustains the defendant’s views; but the decision is said by Judge Church in Bethlem v. Roxbury, 20 Conn., 298, to be inconsistent with the law of 1821. And it will be observed that in that case, as also in Marlborough v. Sisson, 23 Conn., 44, no reference is made to the statute ; perhaps for the reason that its provisions are prospective, and the removals out of the state and back again in both those instances were long before the passage of the enactment. The point decided in Bethlem v. Roxbury was that an illegitimate child having a settlement in the state of New York did not take that of his mother here.
There is another ground upon which the plaintiff is entitled to recover. The minor child must be understood to be a member of her father’s family depending upon him for support ; and so the supplies for her must be considered to have *274been furnished to him, according to the principle established in the case of Lyme v. East Haddam, 14 Conn., 394.
Judgment should be rendered for the plaintiff, and the superior court is so advised.
In this opinion the other judges concurred.